Citation Nr: 0926883	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-34 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia, and if so, whether service connection is 
warranted.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 25, 1985 to 
January 15, 1986.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the Veteran's attempt to reopen her claim of 
entitlement to service connection for schizophrenia.  She 
perfected a timely appeal to that decision.  

In March 2009, the Veteran appeared at the RO and offered 
testimony at a videoconference hearing before the undersigned 
Acting Veterans Law Judge, sitting in Washington, D.C.  A 
transcript of that hearing is of record.  

The claim of entitlement to service connection for 
schizophrenia, reopened herein below, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  By a rating action in March 1996, the RO denied the 
Veteran's claim of entitlement to service connection for 
schizophrenia; the Veteran did not appeal that determination, 
and it became final.  

2.  The additional evidence presented since the rating 
decision in March 1996 by the RO, denying service connection 
for schizophrenia, is not cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claim of service connection.


CONCLUSION OF LAW

Evidence received since the final March 1996 rating decision 
is new and material; therefore, the Veteran's claim of 
service connection for schizophrenia is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  As the 
application to reopen the claim of service connection for 
schizophrenia is favorable to the Veteran, no further action 
is required to comply with the VCAA.

Pertinent Laws, Regulations, and Court Precedents

When a claimant fails to timely appeal an RO decision denying 
his or her claim for benefits, that decision becomes final 
and can no longer be challenged.  See DiCarlo v. Nicholson, 
20 Vet. App. 52, 55 (2006) (Except as provided by law, when a 
case or issue has been decided and an appeal has not been 
taken within the time prescribed by law, the case is closed, 
the matter is ended, and no further review is afforded.).  
However, pursuant to 38 U.S.C. § 5108, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the Veteran filed her petition to reopen the 
claim for service connection for schizophrenia after August 
29, 2001, the Board will apply these revised provisions.  See 
38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Factual Background

The Veteran served on active duty from February 25, 1985 to 
January 15, 1986.  At the time of her enlistment examination, 
in September 1984, she reported being on medications for 
nervous problems.  Among the records was a private medical 
statement, dated in September 1984, indicating that the 
Veteran was diagnosed with adjustment reaction of early 
childhood in 1976; it was noted that the current status of 
the condition was excellent.  The service treatment records 
indicate that the Veteran was admitted to Brooke Army Medical 
Center on November 4, 1985; she was diagnosed with 
schizophrenia, chronic, undifferentiated type with acute 
exacerbation, severe, treated, not in remission.  A medical 
evaluation board proceeding was convened on November 8, 1985; 
at that time, it was determined that the Veteran's 
schizophrenia was not incurred in the line of duty and it 
existed prior to service.  It was also determined that the 
Veteran was medically unfit for retention in military 
service; she was considered dangerous to herself and required 
medical and psychiatric supervision.  The Veteran was 
determined to be marked for further military duty.  

On December 6, 1985, the Veteran was admitted to psychiatric 
service for evaluation of her psychiatric condition.  It was 
noted that she had a 10 year history of schizophrenia.  It 
was also noted that she had been followed by local mental 
health providers for 10 years on Stelazine in 1974, at Bexar 
County Hospital in Texas.  The discharge diagnosis was 
schizophrenia, chronic, undifferentiated type.  

The Veteran's initial claim for service connection for 
schizophrenia (VA Form 21-526) was received in January 1986.  
By a rating action in February 1986, the RO denied the 
Veteran's claim of service connection for schizophrenia; this 
decision was based on a finding that the condition existed 
prior to service, and aggravation by her relatively short 
period of routine military service was not shown.  

Another claim of service connection for schizophrenia was 
received in September 1995.  Submitted in support of the 
claim were treatment reports from Austin-Travis County MH-MR, 
dated from August 1994 to July 1995.  These records show that 
the Veteran received ongoing treatment for a psychiatric 
disorder, diagnosed as schizoaffective disorder.  

By a rating action in March 1996, the RO again denied the 
Veteran's claim of service connection for schizophrenia, 
based on a finding that the psychiatric disorder existed 
prior to service, and it was not shown to have been 
aggravated by service.  By letter dated March 13, 1996, the 
Veteran was notified of the above decision, and of her 
appellate and procedural rights.  She did not appeal that 
decision within one year of the notification thereof.  

The Veteran's request to reopen her claim of service 
connection for schizophrenia was received in September 2004.  

Received in March 2005 were treatment reports from Austin-
Travis MH-MR, dated from June 2001 to October 2004, which 
show that the Veteran continued to receive clinical treatment 
for a psychiatric disorder, diagnosed as schizoaffective 
disorder, bipolar disorder.  

Of record is a statement from R.B., M.D., dated June 23, 
2008, indicating that the Veteran had been seen through the 
clinic for treatment of schizoaffective disorder.  Dr. B. 
noted that their understanding of this disease was that 
people were born with a predisposition to this illness, but 
that the timing and intensity of manifestation usually 
depended on stressors.  He indicated that it was likely that 
military service could have brought out and aggravated the 
Veteran's condition and that he has seen this with numerous 
patients.  He concluded that although he did not see the 
Veteran at the time of her military service, it was a 
probable reaction that was commonly seen and the Veteran was 
considered disabled by the illness.  

Records from the Social Security Administration (SSA) 
indicate that the Veteran was determined to be disabled 
during the period from July 12, 1994 through March 1, 1996 
due to schizophrenia and a personality disorder.  More 
recently, in February 2003, SSA noted that the Veteran had 
not engaged in substantial employment since January 15, 2000 
due to severe impairment caused by degenerative disc disease 
and schizoaffective disorder.  

At her personal hearing in March 2009, the Veteran indicated 
that she was found fit to enter military service; thereafter, 
her father passed away and she felt that she had to go back 
to Texas, but was then denied a grieving period.  The Veteran 
indicated that she then had to go to the 97th General 
Hospital; she was then transferred to Brooke Army Hospital in 
Frankfort.  The Veteran maintains that she was sound when she 
went into service and that she completed basic training and 
then AIT.  The Veteran indicated that she took medication 
prior to service but that it was taken away at enlistment as 
contraband.  She stated that her problems began after her 
father died and she was refused a period of time to grieve; 
she claims that it was then that her condition was 
aggravated.  The Veteran noted that she sought treatment for 
her psychiatric disorder immediately after service.  



Legal Analysis

As noted above, service connection for schizophrenia was 
previously denied in a rating decision in March 1996.  At 
that time, the RO denied the claim on a finding that 
schizophrenia preexisted the Veteran's entry into service, 
that there had been no aggravation of the preexisting 
psychiatric disorder shown.  The Veteran was informed of the 
determination and of the right to appeal; the Veteran did not 
appeal that decision within one year of the notification 
therefore, and it became final.  

Evidence received since the March 1996 rating decision 
includes private treatment reports and records from SSA.  
Among those records is a medical statement from Dr. B., dated 
in June 2008, to the effect that it was likely that military 
service could have brought out and aggravated the Veteran's 
schizophrenia.  Based upon the reasons for the prior denial, 
the evidence indicating the possible aggravation of her 
psychiatric disorder by military service, is new and 
material.  Specifically, the evidence cures one of the 
evidentiary defects that had previously existed.  Therefore, 
the claim of entitlement to service connection for 
schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  


ORDER

To the extent that there is new and material evidence to 
reopen the claim of entitlement to service connection for 
schizophrenia, the appeal is granted.  


REMAND

As noted above, the Veteran's claim of service connection for 
schizophrenia has been reopened.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  After examining the record, the Board concludes that 
further assistance to the Veteran is required in order to 
comply with the duty to notify and assist as mandated by 38 
U.S.C.A. § 5103A.  The specific bases for remand are set 
forth below.  

The pertinent regulations provide that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may also be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

In this regard, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. 
§ 3.304(b).  

If a preexisting disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disability, but the veteran may bring a claim for 
service-connected aggravation of that disability.  In that 
case, 38 U.S.C.A. § 1153 applies and the burden falls on the 
Veteran to establish aggravation.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  However, if an increase is shown, the presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a), (b).  

While the record appears to indicate that the Veteran had a 
preexisting psychiatric disability when she entered service, 
it does not include sufficient evidence to resolve the 
questions of whether her current mental condition is related 
to that condition noted in service and of whether there was 
any aggravation of her current disability by service.  The 
Board emphasizes that, pursuant to the 38 U.S.C.A. § 1111 and 
Wagner, cited to above, rebuttal of the presumption of 
soundness requires clear and unmistakable evidence of both a 
preexisting disability and evidence that the disability was 
not aggravated by service.  The Board notes that, in a 
statement dated June 23, 2008, Dr. B. indicated that the 
Veteran had been seen through the clinic for treatment of 
schizoaffective disorder.  Dr. B. noted that their 
understanding of this disease was that people were born with 
a predisposition to this illness, but the timing and 
intensity of manifestation usually depended on stressors.  
Dr. B. concluded that it was likely that military service 
could have brought out and aggravated the Veteran's condition 
and that he had seen this with numerous patients.  

It has been observed that the statement from Dr. B. is 
inconclusive as to the question of whether the Veteran's 
schizophrenia was aggravated beyond the natural progression 
of the disease during her period of service.  As the record 
stands, there is not sufficient medical evidence to make a 
decision on the claim.  38 U.S.C.A. § 5103A.  Hence, the 
Board finds that a more definitive medical opinion, which is 
clearly based on full consideration of the Veteran's 
documented medical history and assertions and which is 
supported by a clearly stated rationale, is needed to resolve 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).  
Accordingly, the Board finds that a medical examination with 
opinion is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159.  

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  Ensure content-complying VCAA notice 
with Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (identifying evidence to 
substantiate a claim and the relative 
duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of status as a veteran), with 
regard to the issue of service connection 
for schizophrenia on the merits.  

2.  Afford the Veteran a VA psychiatric 
examination in order to determine the 
nature and etiology of her currently 
diagnosed mental disorder.  The entire 
claims file must be made available to the 
examiner in conjunction with the 
examination.  All appropriate tests and 
studies (to include psychological 
testing, if warranted) should be 
accomplished.  

The examiner should render a multi-axial 
diagnosis clearly identifying all current 
psychiatric disability(ies), to include 
schizophrenia and schizoaffective 
disorder if any.  Then, considering 
accepted medical principles pertaining to 
the history, manifestation, clinical 
course, and character of the mental 
disorder, in conjunction with the 
available clinical data, the examiner 
should provide an opinion, with rationale 
including citation to pertinent records 
as deemed necessary, as to the following 
question(s):  

(a)  Is it at least as likely as not that 
the currently diagnosed mental disorder, 
including schizophrenia and 
schizoaffective disorder if any, is 
related to the schizophrenia noted during 
the Veteran's period of service from 
February 1985 to January 1986?  If the 
answer to the question is negative, then 
the inquiry ends and no further questions 
are to be addressed by the examiner.  
However, if the answer to the question is 
affirmative, then the examiner is to 
address the next question.  

(b)  Does the record contain clear and 
unmistakable evidence to demonstrate that 
the schizophrenia noted during the 
Veteran's period of service had pre-
existed her service?  If the answer to 
the question is negative, then the 
inquiry ends and no further questions are 
to be addressed by the examiner.  
However, if the answer to the question is 
affirmative, then the examiner is to 
address the next question.  

(c)  Does the record contain clear and 
unmistakable evidence to demonstrate that 
the pre-existing schizophrenia was 
aggravated or underwent a permanent 
increase in severity beyond the natural 
progression of the condition (that is, a 
worsening of the underlying condition as 
contrasted to a worsening of symptoms) 
during or as a result of service? 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation or aggravation as it is to find 
against causation or aggravation.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation. 

3.  Upon completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the Veteran, 
then provide her with a supplemental 
statement of the case and return the case 
to the Board.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the Veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the Veteran until she is notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).  



______________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


